Appeal by the employer and its carrier from a decision of the Workmen’s Compensation Board, filed April 21, 1972, awarding claimant benefits under the Disability Benefits Law. There is no merit to appellants’ contention that the medical testimony of claimant’s attending physician should be disregarded because his conclusions were based on an unwarranted assumption. We find support in the record for such assumption from the testimony of claimant and that of the employer’s engineer. The board's finding of disability during the period involved is supported by substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Main, JJ., concur.